Paragraph 10 of the complaint is amended in accordance with stipulation made in open court that the work was completed by the defendant as the alleged agent of Thomas J. Charles, as set forth in the signed stipulation submitted by plaintiff, which is attached to the original record on appeal. The determination of this appeal is based upon the complaint as so amended. Judgment dismissing the first cause of action in the amended complaint and the order of October 15, 1937, upon which the judgment was entered, in so far as said order dismisses the first cause of action in the amended complaint, unanimously affirmed, with costs. Settle order on notice. Present — Martin, P. J., Untermyer, Dore, Cohn and Callahan, JJ.